--------------------------------------------------------------------------------

EXHIBIT 10.4
 
April 1, 2020
 
BY EMAIL AND OVERNIGHT MAIL
 
Joseph E. Truitt


 


 



Dear Joe:
 
On behalf of BioSpecifics Technologies Corp. (“BioSpecifics” or the “Company”),
I am pleased to offer you employment with the Company on the terms and subject
to the conditions set forth in this letter agreement (the “Agreement”),
including satisfactory references, a background check, and submission of
satisfactory proof of your identity and your legal authorization to work in the
United States:
 
Position:
Interim Chief Executive Officer (“Interim CEO”)
   
Reporting to:
Board of Directors
   
Start Date:
April 7, 2020
   
Location:
It is expected that you will work primarily out of the Company’s office in
Wilmington, DE, subject to working remotely during any mandated period, and you
may be required to travel as part of your position.
   
Term:
From the Start Date, your position as Interim CEO shall continue until the
earlier of (a) three (3) months after the Start Date; and (b) the date on which
a permanent Chief Executive Officer commences employment with the Company (the
“Interim Term”).  Notwithstanding the foregoing, your employment is “at will,”
and may be terminated by you or the Company at any time with or without cause
and with or without advance notice.  We ask, however, that you provide the
Company with as much advance written notice as possible in the event that you
intend to resign your employment.
   
Board Service:
While you serve as Interim CEO, you will also serve on the Company’s Board of
Directors (the “Board”) as an Executive Director.  During this period you will
not receive any additional compensation for your service on the Board.
     
In the event that, following your service as Interim CEO, you remain on the
Board as an independent non-executive director, you shall be eligible to earn
equity and cash compensation as earned by similarly situated members of the
Board and in accordance with the Company’s Board compensation practices.




--------------------------------------------------------------------------------

Page 2 of 6

Compensation:
For your service as Interim CEO, the Company shall pay you the total amount of
Two Hundred Fifty Thousand Dollars and No Cents ($250,000.00) (the “Total
Interim CEO Compensation”), which shall be paid at the rate of Eighty Three
Thousand Thirty-Three Dollars and Thirty-Three Cents ($83,333.33) for each of
the three (3) months in which you serve as Interim CEO. Your position is
classified as exempt from overtime.  You will be paid in regular periodic
payments, less applicable deductions and withholdings, in accordance with the
Company’s regular payroll practices.
   
Representations and Contingencies:
This offer is contingent on your representation that you are free to accept
employment with BioSpecifics without any contractual restrictions, express or
implied, of any kind (including, without limitation, any confidentiality,
non-competition agreement or any other similar type of restriction that may
affect your ability to devote full time and attention to your work at the
Company).
     
This offer is also conditioned on you not having been, and by signing below you
represent and warrant that you have not been, debarred or received notice of any
action or threat with respect to debarment under the provisions of the Generic
Drug Enforcement Act of 1992, 21 U.S.C. § 335(a) or any similar legislation
applicable in the U.S. or in any other country where the Company intends to
develop its activities.
     
This offer is also contingent on your agreement to the Company’s Confidentiality
and Inventions Assignment Agreement (the “Confidentiality Agreement”), which you
will be provided with and required to sign upon commencement of your employment.
   
Compliance:
You are required to familiarize yourself with and adhere to, all Company
policies which may be in effect from time to time.  Failure to comply with all
such policies and procedures shall be grounds for disciplinary action by the
Company, up to and including termination of employment.
   
Termination Without Cause:
If the Company terminates your employment without Cause (as defined below) prior
to the end of the Interim Term, the Company shall pay you any earned but unpaid
portion of the Total Interim CEO Compensation through the date of termination,
less standard deductions and withholdings.  In addition, if you: (i) furnish to
the Company an executed waiver and general release of claims in a form to be
provided to you by the Company (a “Release”), (ii) allow the Release to become
effective in accordance with its terms, and (iii) otherwise comply with the
Release, then the Company will pay you the unpaid balance of the Total Interim
CEO Compensation, less standard deductions and withholdings, through the date
that is three (3) months after the Start Date (the “Severance Amount”).





--------------------------------------------------------------------------------

Page 3 of 6

 
“Cause” shall mean the occurrence of any of the following, your: (1) breach of a
material term of this letter agreement or any confidentiality or inventions
assignment agreement with the Company; (2) commission of an act of fraud,
embezzlement, theft, or material dishonesty; (3) willful engagement in conduct
that causes, or is likely to cause, material damage to the property or
reputation of the Company; (4) failure to perform satisfactorily the material
duties of your position (other than by reason of disability) after receipt of a
written warning from the Company; (5) commission of a felony or any crime of
moral turpitude; or (6) material failure to comply with the Company’s code of
conduct or employment policies.
   
Other Termination:
If you resign from employment with the Company at any time or the Company
terminates your employment at any time for Cause or due to death or Disability
(as defined below), the Company shall pay you any earned but unpaid portion of
the Total Interim CEO Compensation through the date of such resignation or
termination, less standard deductions and withholdings.  The Company shall
thereafter have no further obligations to you, except as may otherwise be
required by law.
     
“Disability” shall mean your inability to perform your duties and
responsibilities hereunder, with or without reasonable accommodation, due to any
physical or mental illness or incapacity, which condition has continued for a
period of one hundred eighty (180) days (including weekends and holidays) in any
consecutive three hundred sixty-five (365) day period.
   
Resignation From all Positions:
You agree that, effective as of the date of any resignation or termination of
your employment, you shall be deemed to have resigned, as of the date of such
resignation or termination, from all Company-related positions, including as an
officer and director of the Company and its parents, subsidiaries and
affiliates.
   
Section 409A:
To the extent permitted by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), any severance to which you are otherwise entitled pursuant
to this offer letter shall be (i) reduced by amounts outstanding under any
indebtedness, obligations or liabilities owed by you to the Company; (ii) paid
in lieu of any severance pay or benefits under any other severance pay plan,
program, or policy of the Company, and (iii) reduced and offset by any severance
pay or benefits, or similar amounts, payable to you due to your termination of
employment under any labor, social or other governmental plan, program, law or
policy, and should such other payments or benefits described above be payable,
the Severance Amount shall be reduced accordingly or, alternatively, payments of
Severance Amounts previously made or provided will be treated as having been
paid or provided to satisfy such other obligations.




--------------------------------------------------------------------------------

Page 4 of 6

 
Each installment payment provided under this letter shall at all times be
considered a separate and distinct payment for purposes of Section 409A of the
Code. Notwithstanding anything in this letter to the contrary, to the extent
required to avoid a prohibited distribution under Section 409A of the Code, the
benefits provided under this letter will not be provided to you until the
earlier of (a) the expiration of the six-month period measured from the date of
termination of your employment with the Company or (b) the date of your death.
Upon the first business day after expiration of the relevant period, all
payments delayed pursuant to the preceding sentence will be paid in a lump sum
and any remaining payments due will be paid as otherwise provided herein. In no
event may you, directly or indirectly, designated the calendar year of any
payment to be made to you under this letter, to the extent such payment is
subject to Section 409A of the Code.  The Company makes no representations or
warranty and shall have no liability to you or any other person if any
provisions of this letter are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, Section 409A of the Code.
   
Agreement to Arbitrate Claims:
Except as otherwise set forth in this Agreement in connection with equitable
remedies, any dispute, claim or controversy arising out of or relating to this
Agreement or the Executive’s employment with the Company (collectively,
“Disputes”), including, without limitation, any dispute, claim or controversy
concerning the validity, enforceability, breach or termination of this
Agreement, if not resolved by the parties, shall be finally settled by
arbitration in accordance with the then-prevailing Employment Arbitration Rules
and Procedures of JAMS, as modified herein (“Rules”). Further, the Executive
hereby waives any right to bring on behalf of persons other than the Executive,
or to otherwise participate with other persons in, any class, collective, or
representative action (including but not limited to any representative action
under any federal, state or local statute or ordinance). The requirement to
arbitrate covers all Disputes (other than disputes which by statute are not
arbitrable) including, but not limited to, claims, demands or actions under the
Age Discrimination in Employment Act (including the Older Workers Benefit
Protection Act); Americans with Disabilities Act; Civil Rights Act of 1866;
Civil Rights Act of 1991; Employee Retirement Income Security Act of 1974; Equal
Pay Act; Family and Medical Leave Act of 1993; Title VII of the Civil Rights Act
of 1964; Fair Labor Standards Act; Fair Employment and Housing Act; and any
other law, ordinance or regulation regarding discrimination or harassment or any
terms or conditions of employment. There shall be one arbitrator who shall be
jointly selected by the parties. If the parties have not jointly agreed upon an
arbitrator within twenty (20) calendar days after respondent’s receipt of
claimant’s notice of intention to arbitrate, either party may request JAMS to
furnish the parties with a list of names from which the parties shall jointly
select an arbitrator. If the parties have not agreed upon an arbitrator within
ten (10) calendar days after the transmittal date of such list, then each party
shall have an additional five (5) calendar days in which to strike any names
objected to, number the remaining names in order of preference, and return the
list to JAMS, which shall then select an arbitrator in accordance with the
Rules. The place of arbitration shall be New York, New York.




--------------------------------------------------------------------------------

Page 5 of 6



By agreeing to arbitration, the parties hereto do not intend to deprive any
court of its jurisdiction to issue a pre-arbitral injunction, including, without
limitation, with respect to the provisions of the Confidentiality Agreement. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.
Judgment upon the award of the arbitrator may be entered in any court of
competent jurisdiction. The arbitrator shall: (a) have authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding; and (b)
issue a written statement signed by the arbitrator regarding the disposition of
each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall pay all administrative fees of JAMS in excess
of $435 (a typical filing fee in court) and the arbitrator’s fees and expenses.
Each party shall bear its, his or her own costs and expenses (including
attorney’s fees) in any such arbitration and the arbitrator shall have no power
to award costs and attorney’s fees except as provided by statute or by separate
written agreement between the parties. In the event any portion of this
arbitration provision is found unenforceable by a court of competent
jurisdiction, such portion shall become null and void leaving the remainder of
this arbitration provision in full force and effect. The parties agree that all
information regarding the arbitration, including any settlement thereof, shall
not be disclosed by the parties hereto, except as otherwise required by
applicable law.




--------------------------------------------------------------------------------

Page 6 of 6

This Agreement, along with any agreements relating to confidentiality or
inventions assignment between you and the Company, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements including, but not limited to, any representations made during your
interviews, whether written or oral. This Agreement shall be governed by the law
of the State of Delaware, without regard to its choice of law provisions.  This
Agreement, including, but not limited to, its at-will employment provision, may
not be modified or amended except by a written agreement signed on behalf of the
Board of Directors and by you. This Agreement may be executed in two
counterparts, each of which shall be considered one and the same instrument and
shall become effective when both counterparts have been signed by each of the
parties and delivered to the other party. This Agreement may be executed by
facsimile or .pdf signature and a facsimile or .pdf signature shall constitute
an original for all purposes.
 
Joe, we are very excited about having you join BioSpecifics as its Interim CEO. 
Your experience and judgment will have a great impact on the Company’s growth
and success, and we believe that you will derive a great deal of enjoyment out
of your role and responsibilities.
 
If you have any questions about this information, please contact me.  Otherwise,
please confirm your acceptance of this offer of at-will employment with
Biospecifics by signing below and returning a copy no later than 12:00 noon EDT
on April 2, 2020.
 
Accepted:
BIOSPECIFICS TECHNOLOGIES CORP.
   
/s/ Joseph Truitt
/s/ Jennifer Chao
Joseph Truitt
By: Jenn Chao
Title: Chairman of the Board
     
Date: April 2, 2020
Date: April 1, 2020






--------------------------------------------------------------------------------